Citation Nr: 0945824	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  07-29 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to service connection for bilateral flat feet.

2. Entitlement to service connection for bilateral hearing 
loss. 

3. Entitlement to service connection for tinnitus.

4. Entitlement to service connection for residuals of a 
cervical spine injury.

5. Entitlement to service connection for peripheral 
neuropathy of the bilateral hands.

6. Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States

ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to March 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in November 
2006 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although cognizant of the delay that will result, the Board 
finds that a remand is necessary to ensure that VA has 
fulfilled its duty to assist in obtaining outstanding 
treatment records.

Specifically, the Board observes that some VA treatment 
records dated between August 2000 and February 2007 are in 
the claims file.  However, the record shows that there is at 
least one VA treatment record outstanding.  The September 
2006 VA examination report discusses a July 2002 VA 
audiological evaluation, but there is no July 2002 VA 
treatment record in the claims file.  Thus, the Board 
concludes that the examiner is referring to a VA treatment 
record she viewed electronically.  Records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered in the constructive possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Therefore, the Board finds that a 
remand of all claims is necessary to ensure that all 
available, relevant VA treatment records have been associated 
with the claims folder. 

Additionally, the Board finds that the VA audiological 
evaluation performed in September 2006 was inadequate for 
rating purposes.  Specifically, the examiner stated that the 
Veteran provided unreliable and invalid results, in that the 
puretone thresholds were demonstrative of a hearing loss more 
severe than that demonstrated by his communications with the 
examiner.  The Veteran has reported that his person-to-person 
communication skills are aided by an ability to read lips.  
No effort was made to schedule the Veteran for another VA 
examination, which may have yielded results that could be 
used to resolve his claim.  Therefore, the Board finds that 
another VA examination to assess the existence and severity 
of the Veteran's claimed bilateral hearing loss should be 
scheduled.

Finally, with regard to the Veteran's PTSD claim, the record 
shows that only his DA Form 20 has been obtained from his 
service personnel records.  Therefore, the Board finds that a 
remand is also necessary so that the Veteran's entire 
personnel file may be requested, as this file may contain 
information relevant to his service connection claim for 
PTSD.  

Accordingly, the case is REMANDED for the following action:

1.	Obtain all outstanding treatment 
records from the St. Louis VA facility, 
to include, but not limited to, the 
July 2002 audiogram.  All requests and 
responses, positive and negative, 
should be associated with the claims 
file. 

2.	Associate the Veteran's complete 
personnel file with the claims file.  
All requests and responses, positive 
and negative, should be associated with 
the claims file. 

3.	Once all available records have been 
added to the claims file, schedule the 
Veteran for a VA audiological 
examination in order to ascertain the 
existence and etiology of his bilateral 
hearing loss and tinnitus.  The claims 
file should be made available for 
review, and the examination report 
should reflect that such review 
occurred.  Upon a review of the record 
and examination of the record, the 
examiner should respond to the 
following:

Is it at least as likely as not 
(50 percent probability or 
greater) that any hearing loss or 
tinnitus exhibited by the Veteran 
currently is related to his 
military service?
		
	A rationale for any opinion advanced 
should be provided.  The examiner 
should also state what sources were 
consulted in forming the opinion. 

4.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
service connection claims should be 
readjudicated, to include all evidence 
received since the September 2007 
statement of the case.  If any claim 
remains unresolved to the Veteran's 
satisfaction, he and his representative 
should be issued another supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans" Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans" Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans" Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


